IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

IN THE MATTER OF THE No. 84946

RESIGNATION OF DAVID H. PUTNEY,

BAR NO. 6462. : FILED
JUL 13 2022

 
    

IEF DEPUTY CLERK

ORDER GRANTING PETITION FOR RESIGNATION

This is a joint petition by the State Bar of Nevada and attorney
David H. Putney for his resignation from the Nevada bar.

SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Putney; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).

Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Putney acknowledges that his resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member’s conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Putney has submitted an affidavit of
compliance with SCR 115. See SCR 98(5)(e).

SupReMe Court
OF
Nevapa

(0) 19870 oi

22- 220/27

 

 
The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney David H. Putney’s resignation. SCR
98(5)(a)(2). The petition is hereby granted.

It is so ORDERED.

 

 

cc: Bar Counsel, State Bar of Nevada
David H. Putney
Executive Director
Admissions Office, United States Supreme Court

SUPREME COURT
OF
NEVADA

(0) 147A GB